
	

113 HR 2582 IH: Patents and Trademarks Encourage New Technology Jobs Act
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2582
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Honda (for
			 himself, Ms. Lofgren, and
			 Ms. Eshoo) introduced the following
			 bill; which was referred to the Committee
			 on the Budget
		
		A BILL
		To end the application of sequestration to the United
		  States Patent and Trademark Office, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Patents and Trademarks Encourage New
			 Technology Jobs Act or the PATENT Jobs Act.
		2.Termination of
			 sequestration in fiscal year 2013 for the Patent and Trademark
			 OfficeNotwithstanding the
			 Presidential order issued on March 1, 2013, under section 251A of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a), on and after
			 the date of the enactment of this Act, the budgetary resources sequestered
			 under such order with respect to the United States Patent and Trademark Office
			 shall be available for obligation for the same purpose and in the same manner
			 as if such order had not been issued.
		3.Exemption from
			 sequestration in fiscal years 2014 through 2021
			(a)In
			 generalSection 255(g)(1)(A)
			 of the Balanced Budget and Emergency Deficit Control Act is amended by adding
			 at the end the following:
				
						The United States Patent and Trademark Office
				  (13–1006–0–1–376).
					.
			(b)ApplicationThe
			 amendment made by subsection (a) shall apply to any sequestration order issued
			 by the President under section 254 of such Act.
			
